Citation Nr: 0117111	
Decision Date: 06/26/01    Archive Date: 07/03/01

DOCKET NO.  00-25 192	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left leg 
amputation below the knee as secondary to the veteran's 
service-connected residuals of a gunshot wound of the left 
thigh.

2.  Entitlement to an increased rating in excess of 30 
percent for residuals of a gunshot wound of the right thigh 
involving muscle group XIV.

REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1943 to 
September 1945.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2000 rating decision, which denied both 
the veteran's claim of service connection for a left leg 
amputation below the knee, as well as his increased rating 
claim for residuals of a gunshot wound of the right thigh 
involving muscle group XIV.

The veteran's claim of entitlement to an increased rating in 
excess of 30 percent for residuals of a gunshot wound of the 
right thigh involving muscle group XI is addressed in the 
remand portion of this decision.


FINDING OF FACT

The veteran's left leg amputation below the knee was not the 
result of, or proximately due to residuals of a gunshot wound 
of the left thigh.


CONCLUSION OF LAW

A left leg amputation below the knee was not incurred in or 
aggravated by service, and is not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110 (West 1991); 38 C.F.R. § 3.303, 3.310(a) 
(2000).








REASONS AND BASES FOR FINDING AND CONCLUSION

Entitlement to service connection for a left leg amputation 
below the knee secondary to the veteran's service-connected 
residuals of a gunshot wound of the left thigh.


The veteran contends that the residuals of a gunshot wound, 
he sustained to his left thigh while in service, has 
subsequently necessitated the amputation of his left leg 
below the knee.  Therefore, the issue before the Board is 
whether service connection may be granted for the veteran's 
amputation secondary to his service-connected residuals of a 
gunshot wound of the left thigh.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Secondary service 
connection will be granted when a disability is proximately 
due to, or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may be established for a disorder which is aggravated by a 
service-connected disability.  Allen v. Brown, 8 Vet. App. 
374 (1995).

In regards to this particular case, the veteran's service 
medical records indicate that on November 15, 1944, while in 
combat in France, the veteran received wounds from fragments 
of an 80 mm mortar shell.  During a January 1945 physical 
examination of the veteran, it was noted that the veteran had 
sustained severe penetrating wounds in the lateral aspect of 
his right thigh.  In addition, he sustained a "slight" 
wound in the medial aspect, distal third portion of his left 
thigh.  Final diagnosis was that the veteran had sustained a 
deformity of his right lower extremity manifested by 
limitation of motion of his knee, atrophy secondary to a 
compound fracture, and a comminuted lower third femur.

By a March 1946 rating decision, service connection for 
residuals of a gunshot wound of the right thigh involving 
muscle group XIV was granted, and a 50 percent evaluation was 
assigned for such.

In April 1946, the veteran underwent an orthopedic 
examination, wherein he was diagnosed with having a slight 
deformity in his right lower extremity in addition to slight 
atrophy and the loss of full flexion of the right knee joint.  
It was also noted that the veteran had a right leg compound 
fracture and a comminuted right femur. 

By a September 1946 rating decision, service connection for 
residuals of a gunshot wound of the left thigh was granted, 
and a noncompensable rating was assigned for such.  At this 
time, the veteran's previously service-connected residuals of 
a gunshot wound of the right thigh involving muscle group XIV 
was reduced from a 50 percent evaluation to a 30 percent 
evaluation based on his aforementioned April 1946 
examination.

A Physical Examination report dated in August 1947 indicates 
the veteran received a diagnosis of having penetrating wounds 
of both thighs, a compound fracture of his right femur and 
lastly, moderate vericose veins in his left calf muscle.

In December 1999, the veteran submitted an increased rating 
claim for his gunshot wound of the right thigh involving 
muscle group XIV.  At this time, he also included copies of 
several treatment reports, and he advised that he had 
recently undergone an amputation of his left leg below the 
knee.

The veteran's treatment reports, which were dated April 1994 
through November 1998, indicated the veteran received 
treatment for among other things, diabetes, his left leg, and 
left foot.  A notation dated in November 1997, shows the 
veteran was given a uniboot for his left leg, and he was 
placed on blood thinners.

A Pathology and Preliminary Report from UPMC Health System, 
dated in July 1999, shows that a three phase study was 
performed over the level of the veteran's feet and ankles.  
The impression indicated that the three phase study was 
positive for osteomyelitis at the level of the head of the 
first metatarsal of the left foot.  It was noted that there 
may also have been some involvement of the base of the 
proximal phalanx of the left great toe.  In regards to the 
Pathology Report, it was noted that the veteran's pre-op 
diagnosis was that he had an infected diabetic foot.  Post 
diagnosis was the same.  Upon examination of the veteran's 
left foot debrided tissue, final diagnosis was that the 
veteran had left foot soft tissue debridement skin with 
pseudoepitheliomatous hyperplasia, parakeratosis, acute and 
chronic inflammation and granulation tissue.

A UPMC Health System Operative Record, dated in October 1999, 
reflects that the veteran underwent surgery for the 
amputation of his left leg below the knee.  The veteran's 
preoperative diagnosis was left foot osteomyelitis, which did 
not respond to conservative management.  Postoperative 
diagnosis was the same, and an additional notation indicated 
the veteran had severe chronic venous disease, including 
calcified veins within the specimen.  

In April 2000, the veteran underwent a VA examination for 
purposes of evaluating the severity of his service-connected 
residuals of a gunshot wound of the right thigh involving 
muscle group XIV.  At this time, the veteran reported a 
history of having sustained a gunshot wound to the right 
thigh, which went through his thigh and also hit the medial 
part of the left thigh.  As a result, the veteran indicated 
that he had had a bone removed from his right leg.  He also 
complained of a healing fracture of his right femur, in 
addition to complaints of stiffness of the knee.  Lastly, the 
veteran indicated that he had undergone amputation of the 
left leg because of poor circulation and heel ulceration.

Physical examination showed that the veteran had angulation 
of the right knee at about 15 degrees.  He could not extend 
the knee fully.  His extension was about 15 degrees.  He 
could only flex his right knee to about 70 degrees, with 
severe pain.  His McMurray test was negative.  Anterior and 
posterior drawer test was not possible.  The examiner 
indicated the veteran had a "very prominent bony structure 
of the right knee."  (In this regard, a subsequent 
photograph of the veteran's right knee and thigh was 
associated with the claims file.)  It was further reflected 
in the examination that the veteran was able to flex and 
dorsiflex his right thigh.  In addition, the veteran had 
ankylosis of the patella.  A subsequent x-ray of the 
veteran's right knee revealed marked degenerative joint 
disease involving the knee joint and marked narrowing of the 
medial and lateral joint spaces with eburnation of the 
articular surfaces and with narrowing of the patellofemoral 
joint space, with spurring in the superior and inferior 
aspects of the patella.  The bone appeared to be 
osteoporotic, senile type.  There appeared to be an old 
healed fracture of the distal shaft of the right femur.

In regards to the veteran's left leg, it was noted that he 
had a scar.  A subsequent photograph of the veteran's left 
leg was associated with the claims file.  According to the 
veteran, a bullet went through the medial part.  Based on the 
veteran's statement, the examiner noted that the injured area 
probably involved the gracilis muscle of the left leg, which 
was subsequently amputated.

In correspondence, dated in April 2000, Dr. H.B.B., D.P.M, 
DABPS, advised that the veteran has been his patient for the 
last ten years.  He indicated the veteran had multiple 
ulcerations and skin break downs in his left leg 
specifically.  He also advised that he was aware that the 
veteran sustained a left leg injury in the war, which 
increased a great amount of varicosities, which have 
subsequently broken down and ulcerated.  The physician also 
advised that the veteran had developed osteomyelitis due to 
some ischemic changes, which caused ulcerations to develop on 
the digits and toes.  Surgical intervention was subsequently 
required for this condition.  In addition, multiple 
procedures were been done over the years with some degree of 
success.  In the opinion of Dr. H.B.B., the veteran's past 
left leg injury contributed to his problems, causing him to 
have multiple ulcerations over a long period of time.  Dr. 
H.B.B. drew attention to the fact that most recently, the 
veteran had amputation of his left leg due to the vascular 
inefficiency of this leg.  In his medical opinion, this was 
an inevitable consequence related to vascular injury caused 
by trauma to his legs as a serviceman.

In early June 2000, the veteran underwent a VA examination 
for the specific purpose of evaluating whether the shell 
fragment wound sustained by the veteran's left thigh in 1944 
could have been responsible for the eventual amputation of 
the left leg.  It was noted that the claims folder was 
reviewed prior to examination, and the exam was conducted by 
a vascular specialist.

During this particular examination, it was noted that the 
veteran had suffered extensive trauma from shell fragments 
when he stepped on the activation cord for a mine during the 
war.  As a result, he suffered fairly extensive injuries to 
the right leg, which required substantial treatment.  On the 
left side, only a small fragment entered the left posterior 
proximal thigh.  Evidently, this was only treated with 
sutures at the time of the initial injury.  There was no 
description of any vascular injury at that time.

The veteran subsequently developed varicose veins in his left 
leg, as well as diabetes and peripheral vascular disease.  He 
described having had surgery for varicose veins at Aliquippa 
Hospital.  He also had infected calluses that developed in 
1999, which led to the development of osteomyelitis.  He was 
felt to have severe infection of his feet, and a below the 
knee amputation was performed.  This amputation was done in 
the setting of infected ulcers with osteomyelitis, as well as 
severe peripheral vascular disease.

Physical examination revealed that the veteran's right leg 
schrapnel scars appeared relatively extensive in the right 
leg, but the injury on the left thigh was quite minimal.  In 
regards to the veteran's left leg, the examiner noted that it 
appeared to be a relative superficial fragment injury 
affecting the posterior proximal thigh.  The site of the 
injury was not near any important neurological or vascular 
structures.  In particular, the examiner did not identify any 
scarring or induration around the entry site that would 
suggest deep penetration to the level of the nerves or blood 
vessels.  
The veteran had evidence of peripheral vascular disease 
because his peripheral pulses were not palpable beyond the 
femoral artery level.  He appeared to have moderate ischemia 
of the right leg.  

Based on his examination of the veteran, the examiner 
indicated that he strongly disputed Dr. B's contention made 
in April 2000.  He further advised that although there was no 
question the veteran suffered a shrapnel injury to the left 
thigh, this injury appeared to be an exclusively soft tissue 
injury, without nerve or vascular involvement.  He opined 
that it was highly unlikely that an injury which occurred 
over 50 years ago would lead to leg amputation at this date.  
He instead indicated that it was much more likely that the 
patient's diabetes, peripheral vascular disease, and foot 
infection all combined to lead to below the knee amputation.  
Moreover, he indicated that the scenario of diabetes, foot 
infection, and peripheral vascular disease causing leg 
amputation was extremely common.

In mid-June 2000, the veteran underwent an additional VA 
examination for purposes of evaluating the likelihood that 
his left leg amputation below the knee was the result of 
shrapnel injuries incurred in 1944.  At this time, the 
veteran reported a detailed self history.  He complained of 
general post status deconditioning and limited ambulation 
with a cane due to a recent left below the knee amputation.  
He noted deconditioning due to multiple hospitalizations in 
the last year attributable to a non-healing ulcer in his left 
heel, which eventually resulted in his left below the knee 
amputation performed in October 1999.  (The examiner noted 
that the veteran's operative dictation stated the nonhealing 
ulcer was due to venous insufficiency.)  According to the 
veteran, his venous insufficiency was diagnosed approximately 
15 to 20 years ago.  He ascribed his venous status disease to 
a shrapnel injury sustained by his lower bilateral 
extremities in 1944.  According to the veteran, a foot mine 
was triggered near him while he was in service.  This 
incident caused shrapnel to be sent into his right and left 
thigh.  The right thigh shrapnel was apparently severe enough 
to cause a fracture, and both thighs needed to be debrided at 
the time.  The veteran stated that he had prolonged 
hospitalization before being discharged from service, and 
again at the time that he began experiencing severe 
deconditioning.

During the initial period after the war, the veteran advised 
that he had being doing well with normal activities.  With 
time, he noticed varicosities developing in his left greater 
than right lower extremity.  He also noted that in the early 
1990's and late 1980's , there were multiple times when he 
work up at night with small pools of blood in his bed and 
shrapnel, which had worked itself free from his left leg.  It 
was noted that the veteran had a difficult determining where 
the pieces of shrapnel came from, but he thought they 
originated more distal than his known scar on his left leg 
and also down in what had previously been his lower leg area.  
Shortly after the aforementioned episodes, the veteran 
described that in the last 10 to 15 years, the skin on his 
left leg became increasingly brawny and woody, which was 
further complicated by intermittent bursting of varicosities 
and resultant ulcerations.  According to the veteran, these 
ulcerations were often slow to heal, requiring a whirlpool 
bath and total contact cast treatments.  It appeared from his 
description, that he also had multiple debridements at 
various time in the last ten years in relation to his left 
lower extremity.  Presently, the veteran has advised that for 
the past two or three years, his right lower extremity has 
become increasingly similar to what the left leg looked like 
ten years ago, as far as brawny skin changes and venous 
insufficiency are concerned.  

The veteran also indicated he had right knee pain, which was 
arthritic and worsening with activity, particularly in the 
last two to three years.  He indicated it was better with 
rest.  Presently, the veteran indicated that his knee pain 
was somewhat limited, although he feels it is improving as 
his general condition improves as well.

In regards to the veteran's past medical history, the 
examiner indicated that the veteran's recent diagnosis of 
insulin dependent diabetes, was very noteworthy, as well as 
the fact that he had a history of recurrent phlebitis.  
Lastly, the veteran was also status post cholecystectomy in 
the 1960s.

Physical examination revealed the veteran's left lower 
extremity was notable for the below the knee amputation, with 
a well healed incision.  From the knee distal, there was some 
mild brawny skin changes evident throughout the stump.  There 
was no tinel's or any areas of neuritic pain.  There was good 
muscle bulk to his stump, and his thigh was nontender to 
palpation.  The only evident scar was described as a healed 
stellate lesion on the proximal medial aspect.  

Physical examination of the veteran's right lower extremity 
revealed significant atrophy with decreased muscle mass as 
measured four inches proximal to the patella approximately 35 
centimeters (cm) in circumference and over the widest point 
of the calf, approximately 29 cm.  His thigh was not tender 
to deep palpation.  There was a 9.5 cm well healed irregular 
scar over the lateral anterior distal aspect of the thigh.  
His knee had no effusion, which was noted.  He had range of 
motion of about 5 to 110 degrees with pain and with extremes 
of both flexion and extension.  The knee was otherwise 
grossly stable to anterior, posterior, varus and valgus 
stress.  The joint line was mildly tender to medially greater 
than lateral joint line palpation.  The lower leg was 
significant for lack of hair and brawny skin changes to 
slightly proximal to the mid-calf region.  His dorsalis pedis 
pulse was very faintly palpable.  There was no palpable 
posterior tibial.  Capillary refill distally was very slow in 
the order of 2 to 3 three seconds.  His sensation was 
subjectively diminished, though present to light touch in the 
first web dorsal and plantar, both medial and lateral 
distributions of the plantar nerve intact.  His motor 
strength in the right leg was 5/5 quadriceps, hamstrings, 
anterior tibialis, and gastrocsoleus.  On the foot, there 
were no obvious calluses, or ulcerations at this point.  
There was mild erythema over a prominent first 
metacarpophalangeal joint with significant hallux valgus 
evident grossly.  His second toe also had a lateral dorsally 
subluxed position.

Final diagnosis was that the veteran had had earlier shrapnel 
injury in 1944 to both of his thighs, post status knee 
amputation below the left knee, a history of venous 
insufficiency, and recently diagnosed insulin dependent 
diabetes.  

In the discussion portion of the examination, the examiner 
indicated that the presence of the veteran's isolated healed 
scar and lack of any stigmata of further soft tissue injury 
in his left leg indicated that it was less likely than not 
that the veteran's 1945 left thigh shell fragment wound was 
responsible for the venous insufficiency which led him to 
develop multiple ulcerations and eventual amputation of the 
left leg.  Whether there was additional soft tissue injury to 
the distal aspect of his left leg, which was possibly 
responsible for these pieces of shrapnel which he found in 
his bed 10-15 years ago, was impossible to know now status 
post amputation.  However, based on his description that his 
left leg did not have additional scars of note, but rather 
just appeared like his right leg does now, a more straight 
forward diagnosis of venous insufficiency with concomitant 
diabetes was more likely.  In regards to the veteran's right 
knee, the examiner noted that although an x-ray was not 
present at this particular examination, the previous April 
2000 x-ray supported that the veteran had an osteoarthritic 
right knee with decreased range of motion and tenderness to 
palpation.  Arthritis of this knee was less likely than not 
related to the veteran's shrapnel injury, which occurred in 
1944. 

A close review of the entire record reveals no evidence 
showing that the veteran underwent a left leg below the knee 
amputation during service, or within one year thereafter, and 
he does not contend otherwise.  However, for purposes of 
establishing secondary service connection there is in fact, 
definitive post-service medical evidence, which reflects that 
the veteran has a current disability resulting from the 
amputation of his left leg below the knee in October 1999.  
38 C.F.R. § 3.310 (a).  

Despite this disability, the preponderance of the evidence is 
against a finding that the veteran's amputation is 
proximately due to his service-connected residuals of a 
gunshot wound of the left leg.  In reaching this decision, 
the Board considered Dr. H.B.B.'s letter indicating that the 
veteran underwent an amputation of his left leg due to the 
vascular inefficiency of this leg.  In Dr. H.B.B.'s medical 
opinion, the veteran's left leg amputation was an inevitable 
consequence related to vascular injury caused by trauma to 
the veteran's legs in service; however, the Board notes that 
during service, the nature of the veteran's left leg injury 
was never described in terms of being a "vascular injury."  
Instead, the veteran's service medical records specifically 
reflect that he sustained mortar shell wounds in both of his 
legs as the result of triggering a foot mine in 1944.  In 
this same regard, a January 1945 examination noted he 
sustained "severe penetrating" wounds in his right leg and 
only a "slight" wound in the medial aspect, distal third 
portion of his left thigh.  After an examination of the 
veteran's left leg in early June 2000, the examiner noted 
that the veteran's injury appeared to be a relative 
superficial fragment injury affecting the posterior proximal 
thigh.  The site of the injury was not near any important 
neurological or vascular structures.  In particular, the 
examiner did not identify any scarring or induration around 
the entry site that would suggest deep penetration to the 
level of the nerves or blood vessels.  Based on a Physical 
Examination report dated in August 1947, the first 
manifestations of any vascular medical findings were only 
reflected after service, when the veteran was diagnosed with 
moderate vericose veins in his left calf muscle.  The veteran 
was then subsequently diagnosed with a host of additional 
medical conditions such as left foot osteomyelitis, severe 
chronic venous disease including calcified veins, insulin 
dependent diabetes, and recurrent phlebitis.

Consequently, VA undertook additional inquiry concerning the 
medical question of whether the shell fragment wound 
sustained by the veteran in his left thigh in 1944, could 
have been responsible for the eventual amputation of the left 
leg.  Such inquiry revealed no causal relationship between 
the two.  Upon physical examination of the veteran in early 
June 2000 and after close review of the veteran's medical 
history, a vascular specialist indicated that although there 
was no question the veteran suffered a shrapnel injury to the 
left thigh in service, this injury appeared to be an 
exclusively soft tissue injury, without nerve or vascular 
involvement.  He opined that is was highly unlikely that an 
injury, which occurred over 50 years ago would lead to leg 
amputation at this date.  He instead indicated that it was 
much more likely that the patient's diabetes, peripheral 
vascular disease, and foot infection all combined to lead to 
below the knee amputation.  After additional examination of 
the veteran in mid-June 2000, another examiner also indicated 
that the presence of the veteran's isolated healed scar and 
lack of any stigmata of further soft tissue in his left leg 
indicated that it was less likely than not that the veteran's 
shell wound was responsible for the venous insufficiency, 
which led the veteran to develop multiple ulcerations and 
eventual amputation of the left leg.  Based on the 
comprehensiveness of both June 2000 examinations in 
conjunction with the medical opinion of the examiners, to 
include a vascular specialist, the Board finds the 
preponderance of the evidence is against entitlement to 
service connection for a left leg amputation below the knee 
secondary to the veteran's service-connected residuals of a 
gunshot wound of the left thigh.  The Board has also 
considered the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application in this instance.  
Gilbert v. Brown, 1 Vet. App. 49 (1990).

Finally, as to the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (hereinafter, "VCAA"), the Board observes that 
although the RO did not have the benefit of the explicit 
provisions of the VCAA, the veteran and his representative 
were given notice of the information, lay evidence, medical 
evidence, as well as the legal criteria in the rating 
decision, statement of the case, and VA letters issued during 
the pendency of the appeal.  Moreover, the RO has made 
reasonable efforts to develop the record, in that the service 
medical records were obtained and associated with the claims 
folder, and they appear to be intact.  The record also 
includes both VA and private medical records and treatment 
reports.  Lastly, the veteran has also undergone three 
separate VA examinations, and copies of the examination 
reports have been associated with the file.  Thus, under the 
circumstances in this case, VA has satisfied its duties to 
notify and assist the veteran in this case.  Therefore, 
further development and further expending of VA's resources 
in regards to the veteran's claim of entitlement to service 
connection for a left leg amputation below the knee secondary 
to the veteran's service-connected residuals of a gunshot 
wound to the left thigh is not warranted.  See VCAA, Pub. L. 
No. 106-475, §§ 3-4, 114 Stat. 2096 (to be codified as 
amended at 38 U.S.C. § 5103A, 5107).


ORDER

Entitlement to service connection for a left leg amputation 
below the knee secondary to the veteran's service-connected 
residuals of a gunshot wound of the left thigh is denied.


REMAND

Entitlement to an increased rating in excess of 30 percent 
for residuals of a gunshot wound of the right thigh involving 
muscle group XIV.

In the present case, the veteran's residuals of a gunshot 
wound of the right thigh have been currently rated by the RO 
in accordance with muscle injuries.  38 C.F.R. § 4.73 (2000).  
More specifically, the veteran was rated for injuries 
involving muscle group XIV, and he received a 30 percent 
evaluation.  38 C.F.R. § 4.73, Diagnostic Code 5314 (2000).  
However, currently, he has appealed to the Board for a higher 
rating indicating that such assignment does not adequately 
reflect the severity of his disability.

In this regard, VA has a duty to acknowledge and consider all 
regulations, which are potentially applicable through the 
assertions and issues raised in the record.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Currently, the medical 
evidence indicates residuals of the veteran's gunshot wound 
of the right thigh has manifested in limitation of motion of 
his right knee.  In April 2000, he was diagnosed with 
ankylosis of the patella and during a mid-June 2000 VA 
examination, pain on motion was noted by the examiner.  In 
this regard, the Court has held that when functional loss due 
to pain is alleged, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 must be considered.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  For a DeLuca analysis, specific findings must be 
articulated regarding weakened movement and excess 
fatigability, as well as an opinion at to whether there is a 
significant limitation of functional ability during flare-ups 
or on repeated use over a period of time.

The Court has also noted that rating decisions must be based 
on medical findings that relate to the applicable criteria.  
Massey v. Brown, 7 Vet. App. 204 (1994).  The Court has held 
that the Board, in turn, may consider only independent 
medical evidence to support Board findings.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  Presently, a close 
review of the veteran's claims folder indicates that the 
medical findings of record do not adequately address the 
proper rating criteria for a limitation of motion rating 
involving the veteran's right knee.  Therefore, to ensure 
that VA has met its duty to assist the veteran in developing 
the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the Board concludes 
that it is necessary to return the case to the RO for further 
development.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should attempt to obtain and 
associate with the claims folder all 
relevant private and VA treatment records 
that have not already been made part of 
the claims folder.  If any such records 
are unavailable, the reasons for the 
unavailability should be documented in 
accordance with the proper procedures 
under the Veterans Claims Assistance Act.

2.  The RO should schedule the veteran to 
undergo an orthopedic examination.  All 
studies deemed appropriate in the medical 
opinion of the examiner should be 
performed, and all findings should be set 
forth in detail.  The examiner must have 
an opportunity to review the entire 
claims folder, to include the veteran's 
service medical records and a copy of 
this remand.  After reviewing the 
available medical records and examining 
the veteran, the examiner should respond 
specifically to each of the following 
item/s:

(1.)  What are the veteran's ranges of 
motion for the right knee?

(2.)  What are the standards for normal 
ranges of motion of the right knee?

(3.)  How do the examination findings 
relate to that standard in terms of 
whether any limitation of motion is 
severe, moderate, or slight?

(4.)  Does the veteran have ankylosis of 
the right knee in full extension, or in 
slight flexion between 0 to 10 degrees?  
If so, is the ankylosis favorable or 
unfavorable?

(5.)  Does the veteran have ankylosis of 
the right knee in flexion between 10 to 
20 degrees?  If so, is the ankylosis 
favorable or unfavorable?

(6.)  Does the veteran have ankylosis of 
the right knee in flexion between 20 to 
45 degrees?  If so, is the ankylosis 
favorable or unfavorable?

(7.)  Does the veteran have ankylosis of 
the right knee in flexion at an angle of 
45 degrees or more?  If so, is the 
ankylosis favorable, unfavorable or 
extremely unfavorable?

(8.)  Does the veteran's right knee 
exhibit weakened movement, excess 
fatigability, incoordination, or pain on 
movement attributable to her knee 
disability(if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

(9.)  Does pain significantly limit functional 
ability during flare-ups or when the right knee is 
used repeatedly over a period of time (this 
determination should also, if feasible, be 
portrayed in terms of the degree of additional 
range of motion loss due to pain on use or during 
flare-ups)?

(a.)  Does the veteran's scar affect the 
function of his right knee, and if so, 
how?

(b.)  Is the veteran's scar tender and 
painful on objective demonstration?

(c.)  Is the veteran's scar poorly 
nourished with repeated ulceration?

A complete rationale for any opinion 
expressed should be included in the 
examination report, to include upon what 
medical principles the opinions are based 
and citation to the evidence of record 
upon which the opinion is based.  

The claims folder must be made available 
to the examiner for review in conjunction 
with the examination.

If the examiner determines that it is not 
feasible to respond to any of the above 
items, the examiner should explain why it 
is not feasible to respond.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet.App. 
268, 271 (1998).

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub.L.No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A and 5107) are fully complied 
with and satisfied.

5.  Following the completion of the 
foregoing, the RO should then 
readjudicate the veteran's increased 
rating claim.  The entire claims file 
must be reviewed prior to any 
adjudicatory action.

If the benefit sought on appeal remains denied, the veteran 
should be provided with a supplemental statement of the case. 
The supplemental statement of the case must contain notice of 
all relevant actions taken on the veteran's VA claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations considered pertinent to the issue 
currently on appeal.  An appropriate period of time should be 
allowed for response.

After the veteran has been given an opportunity to respond to 
the SSOC, the claims folder shall be returned to the Board 
for further appellate review.  No action is required of the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals



 


